972 So. 2d 1013 (2008)
GEICO GENERAL INSURANCE COMPANY, Petitioner,
v.
FLORIDA EMERGENCY PHYSICIANS, et al., Respondent.
No. 5D07-716.
District Court of Appeal of Florida, Fifth District.
January 4, 2008.
Rehearing Denied January 31, 2008.
Karissa L. Owens and Jennings L. Hurt, III, of Rissman, Barrett, Hurt, Hurt, Donahue & McLain, P.A., Orlando, for Petitioner.
Kevin B. Weiss of Weiss Legal Group, P.A., Maitland, for Respondent.
PER CURIAM.
The circuit court's conclusion that Florida Emergency Physicians "is entitled to the PIP[1] log" constitutes a departure from the essential requirements of the law. GEICO Gen. Ins. Co. v. Fla. Emergency. Physicians, No. 5D07-626, 972 So. 2d 966, 2007 WL 4458173 (Fla. 5th DCA Dec. 21, 2007). Accordingly, we grant the petition and quash the lower court's order. See S. Group Indem., Inc. v. Humanitary Health Care, Inc., 32 Fla. L. Weekly D1396, ___ So.2d ___, 2007 WL 1542019 (Fla. 3d DCA May 30, 2007) ("Section 627.736 does not provide for nor address the insured's right to access documents prepared internally by the insurer. As the insurer's PIP payout log is a document generated by the insurer and is not a document the insurer obtained pursuant to section 627.736(6), we conclude that the circuit court, acting in its appellate capacity, applied the incorrect law by finding that (1) section 627.736(6)(d), Florida Statutes (2003) requires an insurer to provide its PIP payout log to an insured or the insured's assignee, presuit . .").
PETITION GRANTED; ORDER QUASHED.
SAWAYA, MONACO and TORPY, JJ., concur.
NOTES
[1]  "PIP" is an acronym commonly used to refer to personal injury protection automobile insurance coverage.